ORDER

PER CURIAM
Avonte Stokes (Defendant) appeals from the judgment upon his convictions by a jury for two counts of child molestation in the first degree, in violation of Section 566.067, RSMo 2000.1 The trial court sus-’ pended imposition of sentence and placed Defendant on probation for a period of five years. After violating his probation, the trial court revoked Defendant’s, probation and sentenced him to seven-years’ imprisonment on each count, to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find , the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated; all future refer-enees are to RSMo 2000 as amended.